The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 20 November 2020; which amends claims 1-15 and introduces claims 16-19.  Claims 1-19 are now pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 27 June 2021, with accompanying reference copies. This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 20 November 2020.  These drawings are not acceptable, because they have been deemed to be in color (if no actual color is present, then shading is apparently being interpreted as color by the Draftsman).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 CFR 1.84(b)(2).
In the alternative, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. §101, because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter, since it is directed to a computer program, per se.  See MPEP §2106.03.
Furthermore, if the claim is interpreted as being directed to a computer program “medium/product,” it is still directed to non-statutory subject matter.  In this case, the claim would not fall within at least one of the four categories of patent eligible subject matter, because it would be directed to transitory signals, per se.  In this regard, the broadest reasonable interpretation of a claim drawn to a computer-readable “medium/product” typically covers forms of non-transitory tangible media and transitory propagating signals per se, in view of the customary meaning of computer readable media, particularly when the specification asserts thus (page 19, lines 17-19 (para[0055] of the published application 2021/0157292)).  Applicant’s attention is directed to MPEP §§2106.03 and 2111.01.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. §103, as being unpatentable over Eckl et al. (WO 2018/162291, cited by Applicant; with reference to the enclosed machine translation) in view of Berg-Sonne et al. (U.S. Patent Application Publication No. 2012/0226320; newly cited).
As per claim 1, Eckl et al. teaches the instantly claimed computer-implemented method for controlling one or more components of a water utility system, the water utility system including at least one pump assembly (abstract), the method comprising:
- …,
- measuring at least a first sound signal at said first location (paragraph 9, “direct measurement of the noise emission by an integrated sensor system”),
- determining, based on the measured first sound signal and based on … a received first operational parameter of the pump assembly, the first operational parameter being representative of an operational condition of the pump assembly at the time of said measuring the first sound signal (paragraph 15, “measuring the acceleration of … the driven pump impeller … using a suitable sensor”; paragraph 19, “acceleration sensor which is fitted at a suitable position on the pump”), one or more adjusted control parameters of the water utility system (paragraph 11, “On the basis of the acoustic reference map [or, alternatively, the direct measurements referred to in paragraph 9] … improve the noise emission by increasing the speed” of the pump), and
- controlling the water utility system based on the determined adjusted control parameters (paragraph 4, “pump operating can be varied by adjusting the motor speed;” paragraph 7, “pump controller modifies the currently operating point of the pump controller in order to reduce noise emission of the pump”).  Similarly applies to claims 13-15.
However, Eckl et al. does not provide for the instantly claimed receiving a user indication indicative of a user-perceived acoustic-noise induced discomfort experienced at least at a first location nor basing the determination of adjusted control parameters on such.  In this regard, Examiner notes that the broadest reasonable interpretation of the instant claim construction of the determining step provides for the determination as being based on either (1) a received operational parameter of the pump assembly, alone, (2) the user indication of user-perceived acoustic-noise induced discomfort, alone, or (3) both the received operational parameter of the pump assembly and the user indication of user-perceived acoustic-noise induced discomfort.  In the context of the first option, the received user indication of user-perceived acoustic-noise induced discomfort is not claimed as being utilized in any way, and hence the mere receiving of such an indication cannot be considered to be patentably distinguishing, since the generic, well-known purpose of computers is to receive, store, analyze and output data.  Accordingly, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to receive any type of data desired by the user of the system, as a matter of routine design choice.  In the context of the second and third options, Berg-Sonne et al. teaches that it was known in the control arts to determine the comfort level of a user in the system and base system operation upon such comfort level (Figs 17-18, occupant feedback of preferences; Figs 31-32, comfort level impacts; para[0262-0263, 0266-0268, 0483-0492, 0525-0526]), wherein the comfort level includes noise considerations (para[0275, 0335]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Eckl et al., since Berg-Sonne et al. teaches a resultant increased comfort for a user.  Similarly applies to claims 2 and 13-15.
As per claim 3, Eckl et al. teaches the instantly claimed obtaining at least the first operational parameter, and wherein determining the one or more adjusted control parameters of the water utility system includes processing the measured first sound signal and said obtained first operational parameter to determine a correlation between the operational condition and the measured first sound signal and determining the one or more adjusted control parameters of the water utility system based on said processing (Fig 1; paragraphs 9 and 14, “characteristic map that includes an assignment of the noise emissions of the pump to a large number of different operating points” and “which for a large number of operating points of the pump is one of the operating point dependent and measurable pump operating variable;” paragraph 30, correlations between reference maps).
As per claim 4, Eckl et al. teaches the instantly claimed measuring at least a second sound signal at said first location subsequent to said measuring the first sound signal, wherein determining the one or more adjusted control parameters of the water utility system is further based on the measured second sound signal (paragraph 14, “during ongoing pump operation”).  Similarly applies to claim 16.
As per claim 6, Berg-Sonne et al. further provides for the instantly claimed receiving a descriptive characterization of the user-perceived noise discomfort and wherein at least one of processing and the determining is based on the received descriptive characterization (para[0263, 0345-0346, 0359-0360], by example with regard to temperature comfort, user characterization is expressed by descriptors, such as “too hot/cold” or “just right,” which is applicable to each of the comfort considerations).
As per claim 7, Eckl et al. teaches that the instantly claimed determining is based on stored data indicative of known correlations between operational conditions and sound signals (paragraphs 9 and 14, “characteristic map that includes an assignment of the noise emissions of the pump to a large number of different operating points” and “which for a large number of operating points of the pump is one of the operating point dependent and measurable pump operating variable”).
As per claim 8, Eckl et al. does not provide that the instantly claimed determining is based on at least one of: a decision tree, an expert system, and a machine learning algorithm.  However, Examiner takes Official Notice that such data analysis techniques for determining control parameters are well known in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such techniques in the system of Eckl et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claims 9 and 11, Eckl et al. teaches that the instantly claimed first operational/control parameter includes one or more of the following: pump speed, valve setting, a voltage, and a frequency (paragraph 4, “pump operating can be varied by adjusting the motor speed”).  Furthermore, although Eckl et al. does not specifically provide for parameters such as valve setting, a voltage, and a frequency, Examiner takes Official Notice that such parameters are well-known operational/control parameters in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize any such well-known parameters in the system of Eckl et al. as a matter of routine design choice.
As per claim 10, Eckl et al. teaches the instantly claimed determining at least a first set of adjusted control parameters and a second set of adjusted control parameters; and wherein controlling includes selecting one of the first and second sets of control parameters conditioned on one or more of: a user input, a time of day, a day of week, and an operational state of the water supply system (paragraph 17, manually activated/deactivated by the consumer and/or “link the execution of the method the specific external circumstances, for example to the time of day”).  Similarly applies to claim 16.
As per claim 12, Eckl et al. does not provide for the instantly claimed two or more pump assemblies, and wherein the method further comprises obtaining respective operational parameters from each of the pump assemblies and wherein determining adjusted control parameters includes determining adjusted control parameters for at least one of said pump assemblies.  However, Examiner takes Official Notice that systems comprising a plurality of pump assemblies are extremely well known in the art.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to apply the functionality taught by Eckl et al. to such multi-pump systems, for the well-known purpose extending the operational benefits taught by Eckl et al. to each pump in the multi-pump system. Similarly applies to claim 19.
As per claims 17-18, Eckl et al. teaches the instantly claimed obtaining at least one second/ supplemental operational parameter of the pump assembly representative of an operational condition of the pump assembly at the time of said measuring the second/additional sound signal, wherein determining the one or more adjusted control parameters of the water utility system is further based on the measured second/additional sound signal and on said obtained second/supplemental operational parameter (paragraph 14, “during ongoing pump operation”).
Claim 5 is rejected under 35 U.S.C. §103, as being unpatentable over Eckl et al. (WO 2018/162291) in view of Berg-Sonne et al. (U.S. Patent Application Publication No. 2013/0226320), as applied to claim 1 above, further in view of Young et al. (U.S. Patent Application Publication No. 2018/0108339; cited by Applicant).
As per claim 5, although the combination of Eckl et al. and Berg-Sonne et al. teaches Applicant’s invention substantially as instantly claimed, neither Eckl et al. nor Berg-Sonne et al. provide for the instantly claimed measuring at least one additional sound signal at a second location, different from the first location, wherein determining the one or more adjusted control parameters of the water utility system is further based on the measured additional sound signal.  In this regard, Young et al. teaches that it was known in the control arts, when operating in response to noise detection, to detect noise at multiple locations (para[0037, 0038]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a plurality of sound detection locations in the combined system of Eckl et al. and Berg-Sonne et al., since Young et al. teaches a resultant improvement in room acoustics.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
 The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/16/22